Case 1:19-cv-02837-RPK-SJB Document 40 Filed 02/17/21 Page 1 of 6 PageID #: 152




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------x

 NAKIA STEELE,

                           Plaintiff,                        MEMORANDUM AND ORDER
                                                               19-CV-2837 (RPK) (SJB)
                  -against-

 POLICE OFFICER NEIL DONOVAN,

                            Defendant.
 ----------------------------------------------------x
 RACHEL P. KOVNER, United States District Judge:

         More than seven months ago, Officer Neil Donovan moved to dismiss the complaint in this

 action. More than six months ago, Nakia Steele missed his deadline to respond. This action has

 stalled ever since. For the reasons that follow, this action is dismissed without prejudice for failure

 to prosecute under Rule 41(b) of the Federal Rules of Civil Procedure.

                                                BACKGROUND

         Plaintiff Nakia Steele, proceeding pro se, brought this action on May 19, 2019, alleging

 various claims under 42 U.S.C. § 1983 and New York law. See Compl. ¶¶ 17-31 (Dkt. #1). He

 named as defendants the City of New York, the Transit Headquarters, the New York Police

 Department (“NYPD”), NYPD’s 106th Precinct, and Police Officer No. 950342. See id. ¶ 1.

         On October 29, 2019, Judge Kiyo A. Matsumoto, to whom this case was originally

 assigned, sua sponte dismissed all claims against the City of New York, the Transit Headquarters,

 the NYPD, and the NYPD’s 106th Precinct. See Mem. & Order at 11 (Dkt. #8). Judge Matsumoto

 declined to dismiss the false arrest and malicious prosecution claims against Police Officer

 No. 950342 under 42 U.S.C. § 1983. See id. at 9. Judge Matsumoto also declined to address the

 merits of plaintiff’s state claims under New York law. See id. at 11. Officer No. 950342 was later

 identified as Officer Neil Donovan. See Nov. 27, 2019 Letter (Dkt. #11).
                                                         1
Case 1:19-cv-02837-RPK-SJB Document 40 Filed 02/17/21 Page 2 of 6 PageID #: 153




        On June 30, 2020, Officer Donovan moved to dismiss the complaint, or in the alternative,

 for summary judgment. See Notice of Mot. (June 30, 2020) (Dkt. #24). He argued that the

 complaint must be dismissed for failure to state a claim. See Def.’s Mem. of Law 1-2 (Dkt. #26).

 The following day, I ordered plaintiff to submit an opposition by August 14, 2020. See Dkt. Entry

 (July 1, 2020).

        Plaintiff has missed that deadline and three others, without any explanation. Specifically,

 after plaintiff missed the initial deadline for responding to defendant’s motion to dismiss, I ordered

 him to file an opposition by September 29, 2020. See Dkt. Entry (Sept. 8, 2020). I warned him

 that “if an opposition is not filed, the case may be dismissed for failure to prosecute, or defendant’s

 motion to dismiss may be granted as unopposed.” Ibid. After plaintiff missed that deadline, I set

 a new due date of October 23, 2020, and again warned plaintiff that “if an opposition is not filed,

 the case may be dismissed for failure to prosecute, or defendant’s motion to dismiss may be granted

 as unopposed.” See Dkt. Entry (Oct. 2, 2020). After plaintiff missed this deadline too, Judge

 Bulsara held a telephonic status conference. The correctional facility to which plaintiff is assigned

 made him available for the call. During the conference, Judge Bulsara stayed further proceedings

 pending the resolution of the motion to dismiss, and reminded plaintiff that the deadline for his

 response to that motion had passed. Judge Bulsara advised plaintiff that “to the extent he wishes

 to extend the time to respond and to file a late response, he would have to write a letter to the Court

 seeking such relief.” Dkt. Entry (Nov. 2, 2020). Plaintiff failed to do so, but I nevertheless granted

 a further sua sponte extension of his deadline to respond. I directed plaintiff to file a response to

 the motion to dismiss by December 21, 2020. See Dkt. Entry (Dec. 3, 2020). I again warned

 plaintiff that “if an opposition is not filed, it is highly likely that the case will be dismissed for

 failure to prosecute, or defendant’s motion to dismiss may be granted as unopposed.” Ibid.



                                                   2
Case 1:19-cv-02837-RPK-SJB Document 40 Filed 02/17/21 Page 3 of 6 PageID #: 154




 Plaintiff has not filed any opposition to date. Nor has he requested an extension or otherwise

 communicated with the court concerning the missed deadlines.

           Most recently, on January 12, 2021, defendant wrote the court to request that the motion

 to dismiss be deemed fully briefed or that the case be dismissed for failure to prosecute. See Def.’s

 Mot. to Continue (Jan. 12, 2021) (Dkt. #38).

                                         LEGAL STANDARD

           Rule 41(b) of the Federal Rules of Civil Procedure authorizes a district court to dismiss an

 action “[i]f the plaintiff fails to prosecute or to comply with [the] rules or a court order.”

 See Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014). Although the text of Rule 41(b) refers

 to a defendant’s “mo[tion] to dismiss the action or any claims against it,” it is “unquestioned that

 Rule 41(b) also gives the district court authority to dismiss a plaintiff’s case sua sponte for failure

 to prosecute.” LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001). To determine

 whether dismissal is appropriate, a district court must weigh:

     (1) whether plaintiff “caused a delay of significant duration”;
     (2) whether plaintiff was “given notice that further delay would result in dismissal”;
     (3) whether defendant was “likely to be prejudiced by further delay”;
     (4) whether dismissal would balance “the need to alleviate court calendar congestion . . .
         against plaintiff’s right to an opportunity for a day in court”; and
     (5) whether lesser sanctions would be effective.

 U.S. ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 254 (2d Cir. 2004). “No single factor is

 generally dispositive.” Baptiste, 768 F.3d at 216.

           While dismissal is a “harsh remedy to be utilized only in extreme situations,” Drake, 375

 F.3d at 254, “the authority to invoke it for failure to prosecute is vital to the efficient administration

 of judicial affairs and provides meaningful access for other prospective litigants to overcrowded

 courts,” Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 42 (2d Cir. 1982). “When imposed, the




                                                     3
Case 1:19-cv-02837-RPK-SJB Document 40 Filed 02/17/21 Page 4 of 6 PageID #: 155




 sanction of dismissal ‘operates as an adjudication upon the merits,’ but may be without prejudice

 if so specified by the court imposing it.” Id. at 43 (quoting Fed. R. Civ. P. 41(b)).

                                            DISCUSSION

         All five Rule 41(b) factors favor dismissal without prejudice here. First, plaintiff has

 caused a significant delay. Plaintiff has not made any filings after commencing this action more

 than a year ago, and the only filing on his behalf is a returned summons. See Proof of Service

 (Dkt. #18). Since then, defendant has moved to dismiss the complaint, and plaintiff repeatedly

 missed the deadline to respond, thereby halting this action completely for more than six months.

 A more than six-month delay that prevents a case from moving forward is significant enough to

 justify dismissal. See, e.g., Terry v. City of New York, No. 20-CV-81, 2020 WL 5913409, at *2

 (S.D.N.Y. Oct. 6, 2020) (more than six-month delay); Morgan v. Does Nos. 1-3, No. 18-CV-2571,

 2020 WL 5646133, at *2 (S.D.N.Y. Sept. 22, 2020) (more than six-month delay); Kent v.

 Scamardella, No. 07-CV-844, 2007 WL 3085438, at *2 (S.D.N.Y. Oct. 18, 2007) (three-month

 delay); cf. Ruzsa v. Rubenstein & Sendy Attys at Law, 520 F.3d 176, 177 (2d Cir. 2008) (finding

 delay to be significant where “proceedings ground to a halt for over seven months as a result of

 [plaintiff]’s inaction”);

         Second, plaintiff was warned on at least three occasions that failure to respond to

 defendant’s motion would likely lead to dismissal. Most recently, on December 3, 2020, I ordered

 plaintiff to respond to defendant’s motion to dismiss by December 21, 2020, and warned that if

 plaintiff did not, “it is highly likely that the case will be dismissed for failure to prosecute, or

 defendant’s motion to dismiss may be granted as unopposed.” See Dkt. Entry (Dec. 2, 2020). That

 order was mailed to plaintiff at the address that he gave the Court, at the correctional facility where

 plaintiff still appears to reside. See Dep’t of Corrections and Community Supervision, Inmate

 Population Information Search, http://nysdoccslookup.doccs.ny.gov/ (listing plaintiff as an inmate
                                                   4
Case 1:19-cv-02837-RPK-SJB Document 40 Filed 02/17/21 Page 5 of 6 PageID #: 156




 at the Coxsackie Correctional Facility as of February 17, 2021). There is no indication that plaintiff

 did not receive this communication. If for some reason plaintiff did not receive my orders,

 responsibility for that miscommunication lies with him. See, e.g., Terry, 2020 WL 5913409, at *2

 (explaining that “it remained [plaintiff’s] duty to diligently pursue [this] case and to inform this

 Court’s Pro Se Office of any change of address”).

        Third, any further delay would prejudice defendant. Defendant has written to the Court on

 three occasions to note plaintiff’s failure to meet his response deadline and to request that the Court

 proceed to adjudicate the motion or dismiss the case for failure to prosecute. See Def.’s Mot. to

 Continue (Sept. 4, 2020) (Dkt. #29); Def.’s Mot. to Continue (Nov. 20, 2020) (Dkt. #37); Def.’s

 Mot. to Continue (Jan. 12, 2021) (Dkt. #38). Moreover, prejudice is presumed where, as here,

 plaintiff has caused an “unreasonable delay.” Lesane, 239 F.3d at 210 (quoting Lyell Theatre

 Corp., 682 F.2d at 43); see Terry, 2020 WL 5913409, at *2.

        Fourth, dismissal without prejudice properly balances the need to alleviate court calendar

 congestion against plaintiff’s right to an opportunity for a day in court. That disposition serves the

 “need to clear [the] calendar without unduly penalizing a pro se litigant for failing to comply with”

 a court order. Thrall v. Cent. New York Reg’l Transp. Auth., 399 F. App’x 663, 666 (2d Cir. 2010);

 see Reynel v. Barnhart, No. 01-CV-6482, 2002 WL 2022429, at *1 (S.D.N.Y. Sept. 3, 2002)

 (dismissing for failure to prosecute without prejudice “[g]iven the plaintiff’s pro se status”).

        Finally, it appears that any sanction less than dismissal without prejudice would be

 ineffective.   Plaintiff has utterly failed to respond to court orders over a lengthy period, and

 because plaintiff is a state prisoner proceeding in forma pauperis, monetary sanctions are unlikely

 to be effective. See Ruzsa, 520 F.3d at 178 (affirming dismissal where plaintiff had “fail[ed] to




                                                   5
Case 1:19-cv-02837-RPK-SJB Document 40 Filed 02/17/21 Page 6 of 6 PageID #: 157




 respond to the notice threatening dismissal” because “it is equally unclear that a ‘lesser sanction’

 would have proved effective”).

                                          CONCLUSION

          Plaintiff’s claims against defendant Officer Neil Donovan are dismissed without prejudice

 pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. The Clerk of Court is respectfully

 directed to terminate defendant’s motion to dismiss. See Dkt. #24. It is also directed to terminate

 defendant’s motions requesting that the Court treat defendant’s motion as fully briefed or grant

 defendant’s motion to dismiss as unopposed. See Dkts. #29, #37, and #38. The Clerk of Court is

 directed to close this case.

          SO ORDERED.

                                                /s/ Rachel Kovner
                                               RACHEL P. KOVNER
                                               United States District Judge

 Dated:          February 17, 2021
                 Brooklyn, New York




                                                  6
